 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   MATTHEW THUESEN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          2:21-CR-00050-TLN
12                         Plaintiff,
                                                        APPLICATION AND ORDER FOR
13   v.                                                 MONEY JUDGMENT
14   LIANA KARAPETYAN,
15
                           Defendant.
16

17          On or about April 22, 2021, defendant Liana Karapetyan entered a guilty plea to conspiracy to
18   commit health care fraud in violation of 18 U.S.C. § 1349 (Count One) and conspiracy to pay and
19   receive health care kickbacks in violation of 18 U.S.C. § 371 (Count Two), as charged in the
20   Information.
21          As part of her plea agreement with the United States, defendant Liana Karapetyan agreed to
22   forfeit voluntarily and immediately $2,075,000, as a personal money judgment pursuant to Fed. R. Crim.
23   P. 32.2(b)(1), which reflects a reasonable compromise between the parties for forfeiture purposes
24   concerning the proceeds the defendant obtained as a result of violations of 18 U.S.C. §§ 371 and 1349 to
25   which she has pled guilty. See Defendant Karapetyan’s Plea Agreement ¶ II.F. Plaintiff hereby applies
26   for entry of a money judgment as follows:
27          1.      Pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), 28 U.S.C. § 2461(c), and Fed. R.
28   Crim. P. 32.2(b)(1), the Court shall impose a personal forfeiture money judgment against defendant
 1   Liana Karapetyan in the amount of $2,075,000.

 2          2.      The above-referenced personal forfeiture money judgment is imposed based on defendant

 3   Liana Karapetyan’s convictions for violating 18 U.S.C. §§ 371 and 1349 (Counts One and Two). Said

 4   amount reflects a reasonable compromise between the parties for forfeiture purposes concerning the

 5   proceeds the defendant obtained, which the defendant agreed is subject to forfeiture based on the

 6   offenses of conviction. Any funds applied towards such judgment shall be forfeited to the United States

 7   of America and disposed of as provided for by law.

 8          3.      Payment of the personal forfeiture money judgment should be made in the form of a

 9   cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:

10   Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA 95814. An initial payment of at least

11   $20,000 is due on or before the date of sentencing. Prior to the imposition of sentence, any funds

12   delivered to the United States to satisfy the personal money judgment shall be seized and held by the

13   U.S. Marshals Service, in its secure custody and control. Any funds paid to victims through restoration

14   or remission shall be credited to the defendant’s restitution obligation.

15   DATED: 5/26/2021                                      PHILLIP A. TALBERT
                                                           Acting United States Attorney
16

17                                                         /s/ Matthew Thuesen
                                                           MATTHEW THUESEN
18                                                         Assistant U.S. Attorney

19

20
21

22

23

24

25

26

27

28

                                                           2
 1                                                    OR D ER

 2          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

 3   defendant Liana Karapetyan in the amount of $2,075,000. Payment of the personal forfeiture money

 4   judgment should be made in the form of a cashier’s check made payable to the U.S. Marshals Service,

 5   and sent to the U.S. Attorney’s Office, Attn: Asset Forfeiture Unit, 501 I Street, Suite 10-100,

 6   Sacramento, CA 95814. An initial payment of at least $20,000 is due on or before the date of

 7   sentencing.

 8          Any funds applied towards such judgment shall be forfeited to the United States of America and

 9   disposed of as provided for by law. Prior to the imposition of sentence, any funds delivered to the

10   United States to satisfy the personal money judgment shall be seized and held by the U.S. Marshals

11   Service, in its secure custody and control. Any funds paid to victims through restoration or remission

12   shall be credited to the defendant’s restitution obligation.

13          IT IS SO ORDERED.

14   DATED: June 1, 2021

15

16                                                              Troy L. Nunley
                                                                United States District Judge
17

18

19

20
21

22

23

24

25

26

27

28

                                                           3
